Case 2:19-cv-14465-SDW-LDW_ Document 13-5 Filed 11/26/19 Page 1 of 40 PagelD: 379
WARSHAW LAW FIRM, LLC
266 King George Road, Suite C2
Warren, New Jersey 07059
Phone: (973) 433-2121

Julie MLW. Warshaw, Esq. *~* Fax: (973) 439-1047 ( —secnnantn eset tenennn eres

Caryn Fitzgerald, Esq. *~ iwarshaw@warshawlawfirm.com License tn New fersey *
clientservices@warshawlawfirm.com Licensed to New York ~

Of Counsel haw latuk _— Licensed iu Massachusetts *

David B. Warshaw, Esq. *~* wWww.Wwarshawlawtirm.com Licensed in Pennusylvanta

October 18, 2017

Via Priority Mail ie
Honorable Thomas Betancourt, A.L.J.

Office of Administrative Law J Am + dyer

State of New Jersey i] /, Ih f

33 Washington Street, 7! Floor Aynerd :

Newark, New Jersey 07102

Re: F.H. and M.H. o/b/o J.H. v. West Morris Regional High School District Board of
Education

OAL Docket No.: EDS 10706-2017

Agency Ref. No.: 2017 26311

Dear Judge Betancourt:

This office represents the Petitioners in the above referenced matter. As per Your
Honor’s request during our conference call on October 13, 2017, enclosed please find an
original and two (2) copies of Petitioners’ Motion to Amend, supporting Brief, Certification
of Counsel, Certification of Service, proposed Amended Request for Due Process, and
Proposed Amended Petition for Due Process.

“ 3/7
Thank you for your time and consideration. eo | J | / /
Re spare doe t/e uy

-——Respectfully Submitted, yy, erg ly i 77

 

Jw/

ce: Jodi Howlett, Esq. (Via Priority Mail)
F.H. an M.H. (Via Email)
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 2 of 40 PagelD: 380

WARSHAW LAW FIRM, LLC

Julte Warshaw. Lsq. (ID# 02793 1993)

266 King George Road. Suite C2

Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047 cr
jwarshaw(@)warshawlawfirm.com

Attorneys for Petitioners

 

F.H. AND M.H. o/b/o J.-H, : OFFICE OF ADMINISTRATIVE LAW
Minor Child, : OAL DOCKET NO.: EDS 10706 2017

AGENCY REFERENCE NO.: 2017- 26311

Petitioners

v.
CIVIL ACTION
WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT
BOARD OF EDUCATION
CERTIFICATION OF COUNSEL
Respondent

 

I. Julie Warshaw. do hereby certify as follows:

1. lam anattorney at law in the State of New Jersey and owner of the Warshaw Law
Firm. LLC. attorneys for Petitioners. As such, Iam fully familiar with the facts of this
matter,

2. Petitioners filed for due process on May 30, 2017.

3, New facts, evaluations, and violations have occurred since that time. Respondent's
counsel would not consent to an amendment of the first due process action. As a result,
Petitioners filed a second due process action. which was to be consolidated with the first
due process action as they stem from the same initial fact pattern and the parties are the
Sdimc.

4+. As per Judue Betancourt’s request. Petitioners have filed this motion to amend and
have agreed to voluntarily dismiss their second duc process action if said motion is

eranted.

5. Attached as Exhibit A is a copy of Petitioners’ amended due process action.
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 3 of 40 PagelD: 381

P

CERTIFICATION

I hereby certily that the foregoing statements made by me are true. Tam aware
that ifany of the foregoing statements made by me are willfully false. [am subject to
punishment.

WARSHAW LAW FIRM. LLC
Attorneys for Petitioners

   

By
Julie

October 18. 2017 h

itshaw, Esq.
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 4 of 40 PagelD: 382

EXHIBIT A
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 5 of 40 PagelD: 383

PARENTAL AMENDED REQUEST FOR MEDIATION/DUE PROCESS
HEARING/EXPEDITED DUE PROCESS HEARING

Please note: in accordance with IDEA 2004, you must complete all the information
requested as fully and accurately as possible, Also, you must identify the specific reasons
for the disagreement with the identification, evaluation, eligibility, classification.
Placement or provision of programs or related services for your child. If the information
is incomplete or the reasons for your disagreement are vague or unclear, the district may
challenge the sufficiency of your request for a due process hearing. Requests for
mediation only are not subject to a sufficiency challenge.

TWO copies of the entire petition must be filed with the Office af Special Education
(OSE) and one copy of the entire petition must be filed with the district.

Date: October 18, 2017

Te: John Worthington. Interim Director
Office of Special [Education
New Jersey Department of Education
P.O. Box 500
Trenton, New Jersey 08625-0500

From:
Address:

County:
Home Phone:
Cell Phone:

 

Please check whether you will be represented hy | Nan attorney or assisted by
an advacate.

Name of Attorney or advocate: Julic Warshaw. Esq.

Address: Warshaw Law Firm, LLC
266 King George Road, Suite C2
Warren. New Jersey 07059

 

Phone: (973) 433-2121

Fax: (973) 439-1047
jwarshaw@)warshawlawfirm.com

Child’s Name:

Date of Birth:

Child’s Address (if different from parent's address): Same

In the case of a homeless child, please provide contuet information,
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 6 of 40 PagelD: 384

District of Residence (District in which parent resides): West Morris Public School
District

School the student attends: Purnell School

District where the school is located: Private school in Pottersville, NJ and on the West
Morris Board of Education approved list of schools

Disability category: The district found her cligible for special services and in May 2017
atlenipted to classify her as Emotionally Disturbed and the parents disputed the
classification and proposed placement in a behavioral program and filed a Duc Process
action. In September, after the school year began, the district informed the Petitioners that
if J.H. returned to school she would be considered a general education student with a 504
Plan from December 2016.

Please check ONE of the following boxes:

Mediation Only- Please complete items 2 through 5 below
X Due Process Hearing-Please complete items 1 through 5 below
Expedited Due Process Hearing for discipline matters only. Please complete items
f through 3 below

1. Required Steps for a Due Process Hearing or an Expedited Due Process Hearing
(discipline matters only)-When a parent request a hearing, the district is given an
opportunity to resolve the matter before the hearing is scheduled. The district is
required to conduct a resolution session (within 15 days for a due process
hearing and 7 days for an expedited due process hearing) and you are required to
participate. You and the district may choose to participate in mediation conducted
by the OSEP in piace of a resolution session, or both parties can agree to waive
the resolution session and proceed directly to a hearing.

Upon receipt of this notice, a representative of the school district must contact
you to arratige a resolution session. If you would like to have the district
consider other options, please check ONE of the following:

_ 2am requesting a mediation conference conducted by the OSE in place of a
resolution session. Ef the district agrees to mediation in place of a resolution
session, a representative of the district must contact the OSE at (609) 984-1286
to facilitate the scheduling of the mediation conference.

T want to waive the resolution conference and proceed directly to a due
process hearing, The parties have attempted to settle this matter with no success.

By signing below, | am waiving the resolution session and mediation. An
authorized representative of the district must also agree in writing to waive the
resolution period.

PM
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 7 of 40 PagelD: 385

Signature: ——__

Print Name:

Dated:

2 Please provide a description of the nature of the problem and any facts related to
the problem. Attach additional sheets as needed:

tJ

‘od

There is currently a due process action pendiny before Judge Betancourt under
OAL Docket No.: EDS 10706-2017 N. Agency Ref. No. 2017-26311.
Petitioners respectfully request that this amended due process action be
consolidated with the first due process action and that the motion for summary
decision filed September 19, 2017 apply to both due process actions.

Since the filing of Petitioners” first due process action, reports from two (2)
independent evaluations conducted by Dr. Natalie Schuberth and Dr. Ellen
Platt have been received and they support Petitioners” original request to have
J.H. classified as Other Health Impaired und to be placed out of district.
Petitioners request that the district draft an PEP that reflects a classification of
Other Health Impaired and for the district to place J.H. at the Purnell School
as an out of district placement, which is where she is currently attending
school, J.H. has been successful at her unilateral placement at the Purnell
School. If the district will not place J.H. at the Purnell School for the 2017-
2018 and 2018-2019 school years through an [EP, Petitioners seck
reimbursement for the unilateral placement of all costs and tuition and fees
including attorney’s fees as well as any and all costs to date Petitioners have

incurred as a result of having to unilaterally place J.H. at the Purnell School.
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 8 of 40 PagelD: 386

a

9,

10.

lI.

The district received their 10-day unilateral placement notice at the HEP
meeting and mediation as well as through correspondence between counsel
ind at all times Petitioners have acted in wood faith.

JUL is currently in the 11" vrade and she is sulfering from school related
anxiety and school phobia and was recently discovered by Dr. Natalie
Schuberth, through an independent evaluation to also have a specific learning
disorder and delicil in processing information.

She had been enrolled in a therapeutic day program for a few months at the
beginning of the 2016-2017 school year, She currently attends therapeutic
sessions with a counselor at the Immediate Care Psychiatric Center (*ICPC*)
in Parsippany on a regular basis after school.

J.H. allempted to return to high school in December 2016 but that was not
successful due to her school related anxiety and school phobia.

The school district provided her with home instruction since that time and she
did very well academically.

J.H. had been receiving home instruction without any IEP or Section 504
Plan.

Petitioners sought an [EP for J.H. and for an out of district placement.

ICPC recommended that she attend an out of district placement but not a
therapeutic out of district placement as the schoo! district insists.

Since J.H. continues to receive therapeutic services on a regular and on-voing

basis. she is not in need of a therapeutic school setting.
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 9 of 40 PagelD: 387

14.

16.

_ In May 2017, the school district finally proposed an IEP but it classified J.H.

as “Emotionally Disturbed.” J.-H. is not emotionally disturbed. as she does not

meet the criteria for said classification.

. The report from ICPC indicates that her diaznosis is “Major depression

recurrent. Panic Disorder and School issues.” Nowhere was she ever
diavnosed as being emotionally disturbed. Petitioners seck an appropriate
classification of “Other Health Impaired.”

J.HL. meets the criteria under the Individuals with Disabilities Education Act
(“IDEA™) as a person with a disability and is entitled to special education.
related services, accommodations, and an appropriate placement under the
classification of Other Health Impaired, although the school district to date
has failed to classify her appropriately or ofter her an appropriate educational
placement that meets her unique academic, social, emotional, and physical

needs.

. At the initial IEP meeting, which took place on May 16, 2017, the school

district proposed the Behavioral Supports Program (“BSP”) in the Mendham
High School.

The attorney for the district in her letter dated September 20, 2017. has

suddenly referred to the BSP program as the “Being Successful Program”
rather than its correct title of Behavioral Supports Program, as stated in the
proposed IEP. Further, in the event that this program has been retitled,

September 20, 2017 was the first time Petitioners or their attorney have heard

of this. The Being Successful Program was not the program offered at any
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 10 of 40 PagelD: 388

18.

19.

time to Petitioners. Therefore. whatever the name of that program is now.

since il was never offered to JH... it cannot be considered.

. The BSP program that was offered to JH. in the proposed TEP from May

2017, is a behavioral program with an alleged therapeutic component, This
program is a contained classroom with multi-levels of academics being taught
at once throughout the classroom. [fJ.H. had an issue during the school day.
they would attempt to find a counselor available tf that person was in the
school at that time to assist. However, there was one psychologist assigned to
more than 1300 students at the Mendham High School. It is our understanding
that the teachers in that program are not trained therapists or counselors.

The BSP program does not cater to students who are on a college track in that
many classes are not offered all of the time and if those students want to be on
a college bound track. they have to take classes in the larger general education
selling and that is contrary to J.H.*s needs. The BSP program essentially is
there to get students to attend school in any manner possible and they do not
typically give any homework either. In addition, specials such as gym class
are done on the computer rather than in gym classes.

In addition, upon an observation of the BSP program by Petitioner and J.H..
they determined that the students in that isolated program are not her social
peers and she was uncomfortable with the students as they were not
academically oriented or involved in challenging academic subjects and they

were not socially appropriate peers for J.H., as there were other issues that
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 11 of 40 PagelD: 389

od

these students were dealing with such as but not limited to issues with the

criminal justice system, truancy. substance abuse. etc.

. dH. succeeded academically on home instruction as she works well in a one

to one or small classroom setting. J.H. is academically oriented and does plan
to attend college after graduating high school. At no time was J.H.°s school
related anxiety cured but rather, J.H.’s therapisis determined that she was
ready to go from home instruction to a lesser restrictive out of district
educational setling but not to go back to the high school settine. as that would

exacerbate her anxiety.

. Atthe May 16, 2017 IEP meeting. counsel for the Petitioners and David

Leigh, the Director of Special Services at that time. he has since retired. had a
conversation regarding out of district placements, including the Purnell
School. He explained that the district’s reasoning for not considering a Flex
school or a school with a one to one academic setting with some socialization
with other students for group activities or specials is that J.H. needs to be ina
public school setting, even though she would be in a self-contained isolated
classroom, because she needs to learn for college to function in a larger
environment. That is nonsensical and the atmosphere at a college of her

choosing would meet her needs academically and socially.

. Dr. Leigh also indicated that the Purnell School was not a therapcutic school

so the district would not consider it. However, there is more of a therapeutic
component at the Purnell School than there is at the BSP program offered by

the district. The counselors at Purnell are available at any time for the students
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 12 of 40 PagelD: 390

and students can also make regular appointments as well. JEL s advisor with a
degree in special education, has a very small caseload comprised of three (3)
students. There is also a psychologist at the school three (3) times per week,
who will create an individualize learning plan for JH. The Purnell Schoo]
incorporates many therapeutic components in their program.

23. An out of district placement at a Flex School or a one to one Icarning
environment with a social component or a private school such as the Purnell
School, with small classes and an appropriate peer group, where J.H. could
develop friendships, would meet J.H.°s needs academically und socially and
she would continue with her therapeutic component at ICPC where she has a
trusted therapist and appropriate services.

24, The school district has indicated that such an out of district placement would
be more restrictive than to be isolated in a classroom at the BSP program.
being exposed to appropriate peers, and then being placed in the larger
general education classes for academics, exactly what she cannot do, because

it happens to be located in the public high school.

ho
Ul

. Petitioners’ counsel reached out by email on a few occasions and left
messaves for the attorney for the district since the May 16, 2017 IEP meeting.
Petitioners’ counsel attempted to toll the 15-day period of time in order for the
parties to altempt to come to some amicable resolution. Having not received
any response, Petitioners had no choice but to file for Due Process on May 30,
2017 to preserve their rights. Without consent to file an Amended Due

Process to include all that has transpired since Petitioners’ initial duc process
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 13 of 40 PagelD: 391

26.

action, Petitioners had no choice but to file a second due process action. As
per Judge Betancourt’s request on October 13, 2017, Petitioners are filing this
motion to amend their first due process action to include events, new
information, and new violations that have occurred stnee the filing of the first
due process action on May 30, 2017.

Petitioners seek an appropriate classification of “Other Health Impaired.” and
an out of district placement at the Purnell School. which is meeting JLH."s
unique academic. social. emotional. and physical needs and for the district to
provide transportation to and from said private school placement. Said private
school placement should not be a strictly therapeutic setting as proposed by
the school district as that would not mect her needs. In the event that the
district will not classify J.H. as “Other Health Impaired” and place her at the
Purnell Sehool. Petitioners seck reimbursement for tuition, fees, costs.
uniforms, transportation, and attorney’s {ces and expert fees if needed, for
having to unilaterally place J.H. at the Purnell School due to the district's
failure to provide her with a free and appropriate public education in the least

restrictive environment.

. The school district rejected placement at an out of district school such as the

Purnell School because it was not a therapeutic placement and because it was
not on the approved list. However, the Purnell School ofters a full-time
advisor with a caseload of only three (3) students, a full-time counselor with a
caseload of only sixty (60) students, and a psychologist three (3) days per

week. West Morris Board of Education has placed students at the Purnell

q
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 14 of 40 PagelD: 392

School in the past and upon information and belief. it is on the Board of

Education's approved list.

. Petitioners asserted that the “stay put™ placement was home instruction and

said home instruction should have continued to be provided by the school
district until such time as the parties could agree to an appropriate
classification and out of district placement that met J.H.'s individual needs.
The school district refused to recovnize home instruction as the stay pul
placement and ultimately, with the advice of J.H.’s medical providers. it was

determined that she needed a less restrictive educational placement.

. Since the Petitioners” first due process action was filed on May 30. 2017, the

school district approved two independent evaluations. Dr. Natalie Schuberth
from Alexander Road Associates condueted the Psychocducational testing and
issued a report dated August 21,2017. On July 31, 2017, August 2. 2017 and

Auvust 3. 2017. J.-H. was evaluated by Dr. Schuberth, Psy.D, BCBA-D.

. De. Schuberth indicated in her independent evaluation report that JH met the

eriteria for the diagnosis of Specific Learning Disorder with impairment in
mathematics. specifically with fluent calculation and she had issues with
processing speed. J.H. also met the criteria for Major Depressive Diserder.

Recurrent Episode. and Generalized Anxiety Disorder.

. Dr. Ellen Platt performed the independent psychiatric evaluation and

concluded that J.}. “remains exceedingly emotionally fragile and the
probability of her attending her school is extremely low at this time. She

requires an academic environment with the capacity of a great deal of

10
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 15 of 40 PagelD: 393

‘~~

emotional awareness and intervention.” Nowhere does Dr. Schuberth or Dr.
Platt indicate that J.T. needed a therapeutic school environment. Despite
these independent evaluations, the school district never reconvened to discuss

the them or the effect they might have on J.H.°s TEP.

. In addition. a report dated August 17. 2017 from J.H.’s therapist. Melissa

Dolgos at Immediate Care Children’s Psychiatric Center (“ICCPC™) noted
that. JLH. in the school district setting. “was unable to complete her academic
assignments due to the anxicty causing her confusion and delaying her abilits
to function in school. While in smaller group settings. | have noticed that
[J.H.] was able to progress in managing her anxiety.” Ms. Dolgos also noted.
“She excels better when people around her are mature and college bound
rather than peers who have behavioral issues. Throughout my time with her.
[J.H.] has never demonstrated any negative behaviors or came to program due
to behavioral issues. She also does not respond well when others around her
have behavioral issues as it distracts her and causes her to become anxious
again. She also will be continuing treatment here at ICCPC throughout the
school year and will not be in need of therapy while in school.” Ms. Dolgos
also noted. “She will need a siructured but non-strict educational environment
as she functions better with more flexible schedules. It is highly recommended
that she be placed in a school that can meet these needs in order for [J.1.] to

function academically and succeed.”

33. At the meditation on July 27, 2017. the Petitioners indicated that they wanted

the district 10 pay for J.41. to attend the Purnell School. Petitioners indicated

11
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 16 of 40 PagelD: 394

that they would likely unilaterally place their daughter out of district at the

Purnell School and seek reimbursement. if the matter could not be resolved.

. Thereafter. J.H. applied to the Purnell School and was accepted. Petitioners®

counsel also sent several 10-day notices to the attorney for the school district
regarding their intent to unilaterally place the student at the Purnell School.
Without receiving any response or communication from the district or from

their counsel.

. Petitioners and their counsel have at all times acted in good faith and have

tried on multiple occasions to resolve this matter with the district.

. Petitioners recently unilaterally placed J.H. at the Purnell School and are

secking reimbursement of costs, tuition. and transportation trom the district
along with compensatory damages and attorney's feces and costs and any and

all other damages the Court deems fair and just.

. On September 11, 2017. after school had already started. the school district.

sent Petitioners an email that the district, on their own without any
consultation, knowledge or consent by the Petitioners, de-classified J.H. by
now considering her a general education student with a 504 Plan that was
dratied in December 2016, which was not complete or up to date. This is in
direct violation of the provisions of the IDEA which previde that notice shall
be provided to the parents of a child with a disability before any evaluation
procedures, including a change in eligibility. See 20 U.S.C. §§ 1414(b)(1)

through [414(c)(5).

Lz
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 17 of 40 PagelD: 395

*

38. Further, the District did not reconvene to consider the independent evaluations

40,

of Dr. Schuberth or Dr. Platt before declassifving JH. The failure to consider
the independent evaluations denied Petitioners their right to participate in the
process and resulted in a denial of FAPE to J.-H. See Dallas Indep. Sch. Dist,

v. Woody. 865 F.3d 303. 316 (Sth Cir. 2017).

. In May 2017. Respondents found that J.H. was entitled to receive special

education services. Despite the fact that the parties now differ over which
particular classification is appropriate for J.H.. she is entitled to receive
special education services from the moment she is found eligible. Once a
school accepts that one of its students is eligible under the IDEA, the school
must develop an JEP for that student. See Dallas Indep. Sch. Dist.. 865 F.3d
at 309. The district cannot attempt to circumvent its ongoing responsibility to
J.H. by now attempting to declassify her. The IDEA, as well as the Child
Find mandate, requires the district to identify, locate, and evaluate all children
with disabilities. revardless of the severity of their disabilities. See 34 C.V.R.
300.111. This obligation to identify all children who may need special
education services exists even if the school is not providing special education
services to the child. Respondent must provide services to J.H. for the 2017-
18 school year.

Petitioners assert that the school district has violated the following laws:
IDEA, 20 ULS.C.A. 1400-1487, N.LS.A. 18A: 46-1 to 46 et seq.. NLA.C. 6A:
14-1.1 to 10.2 et seq., NLA.C. 6A: 14-4.8 (a) (4). Stay Put provisions. N_J.

Law Against Discrimination, Section 504 of the Rehabilitation Act.

13
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 18 of 40 PagelD: 396

41.

43.

dd,

45,

Americans with Disability Act and Amendment Act, New Jersey Civil Rights
Aet. Child Find. and other such applicable laws and statutes.

The school district also violated N.ILS.A. GA: 7-1.1 et seq.. by denying JI.
her right to aceess appropriate educational programs and services and a
meaningful education whereby she would gain educational benefits.
Petitioners reserve their rights to add further claims and violations. as they
become known. The school district knew or should have known that they have

been and continue to violate J.H.’s rights.

. The school district failed to consider the unique needs of J.H. and attempted to

fit her into the program that they have available. despite the fact that it is
contrary to her actual needs.

The school district. by not recognizing J.H."s unique needs, as a student
suffering from school related anxiety, they violated J.H.’s rights and interfered
with her educational. social, emotional. and physical development.

The school district also failed under Child Find to recognize that she had a
specific learning disorder in mathematics and issues with processing
information.

The school district de-classified J.H. after having found her eligible for special
education services without any notice to or input from Petitioners. The lack of
communication from Respondent’s counsel from mid-August 2017 through
mid-September 2017 hindered any settlement efforts. As of the first day of
school, J.H. did not have any IEP, special education services, or any

appropriate placement in the district. Respondent's position that since J.H.

14
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 19 of 40 PagelD: 397

was secking a lesser restrictive learning environment. she no fonger required
spechul education services is nol supported by the evidence and even if that
had been true, the district failed to properly chanve her eligibility status.
thereby violating Petitioners’ and J.H.'s rights.

46. Petitioners were forced to place J.-H. unilaterally and seek reimbursement,

3. Please provide a description of how this problem could be resolved. Attach

additional sheets ax needed:

I

"aod

‘fl

Petitioners respectfully request that Petitioners be allowed to file this Amended
Due Process action as OAL Docket No.: EDS 10706-2017 N. Agency Ref. No.
2017-26311 as this Amended Due Process action is an updated version of events
and violations, which have transpired since the prior Due Process filing.
Petitioners respectfully request that this action and the prior action be considered
lor their motion for summary decision.

Petitioners respectfully request that the school district reimburse Petitioners lor
their costs and expenses for tuition and fees and transportation for their daughter
to.attend the Purnell School for the school years 2017-2018 and 2018-2019. when
iLis anticipated she will graduate from high school.

Petitioners respectlully request that based on the new independent evaluations and
therapist reports. the district draft an IEP which reflects a classification of Other
Health Impaired and places J.H. at the Purnell School as an out of district
placement paid for by the school district including transportation for the next two
(2) vears and that the district reimburse Petitioners any and all costs and fees
including attorney's fees associated with the first and this Amended due process
action and unilateral placement incurred to date and throughout the entire

unilateral placement.

Petitioners respectfully request compensatory education, compensatory damaves,
damages tor violating the IDEA. Section 504. Child Find, and the Law Against
Discrimination. and reimbursement for any_and all out of pocket expenses.
including counseling at the Purnell School, costs, attorney's fees. and any other
lees. as well as any and all expert fees and lttization costs as a result of the school
district's failures and for having to bring this and the prior action.

Petitioners respectfully request that the school district immediately accept Dr.
Shankar Srinivasan’s report from ICPC, which recommends an out of district
placement but nota therapeutic out of district placement.
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 20 of 40 PagelD: 398

6. Petitioners respectfully request that the school district immediately accept Dr.
Ellen Plat’ s independent psychiatric evaluation report.

7. Petitioners respectlully request that the school district immediately accept Dr.
Natalie Schuberth’s independent psychoeducational evaluation report.

8. Petitioners respectfully request that the school district pay for transportation to
and from the private school and counseling fees.

9. Petitioners respectfully reguest compensatory damages for violation of JU. s
richis under the various theories of law as set forth herein.

10. Petitioners respectfully request that they be declared the prevailing party,

I. Petitioners respectfully request the forgoing relief and attorney's fees as well as
any_and all other damages. compensatory education. compensatory damages.
punitive and other damages. and/or other relief this Court deems just and fair.

4. A copy of this petition must be provided to the other party. Please check to verify.
N__ al copy of this request was sent to the superintendent of the school district.
Name of the Superintendent: Mr, Michael Ben-David. Superintendent

Address, 10 South Four Bridges Road
Chester, New Jersey 07930

ty

Parent's signature:

Parent's signature,

Note to parent(s) requesting a due process hearine: The IDEA Amendments of 2004
provide that attorneys fees may be reduced if the parent or parent's attorney
unreasonably protracted the final resolution of the controversy or the attorney
representing the parent did not provide to the district the appropriate information in the
due process request.

16
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 21 of 40 PagelD: 399

10.

11.

 

Petitioners respectfully request that the school district immediately accept Dr.
Ellen Platt’s independent psychiatric evaluation report.

Petitioners respectfully request that the school district immediately accept Dr.
Natalie Schuberth’s independent psychoeducational evaluation report.

Petitioners respectfully request thal the school district pay for transportation to
and from the private school and counseling fees.

Petitioners respectfully request compensatory damages for violation of J.H.’s
rights under the various theories of law as set forth herein.

Petilioners respectfully request that they be declared the prevailing party.
Petitioners respectfully request the forgoing relief and attorney’s fees as well as
any and all other damages, compensatory education, compensatory damages,
punitive and other damages, and/or other relief this Court deems just and fair.

A copy of this petition must be provided to the other party. Please check to verify.
X__ A copy of this request was sent to the superintendent of the school district.
Name of the Superintendent: Mr. Michacl Ben-David, Superintendent

Address: 10 South Four Bridges Road
Chester, New Jersey 07930

 

Note to parent(s) requesting a due process hearing: The IDEA Amendments of 2004
provide that attorneys’ fees may be reduced if the parent or parent 's attorney
unreasonably protracted the final resolution of the controversy or the attorney
representing the parent did not provide to the district the appropriate information in the
due process request.

16
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 22 of 40 PagelD: 400

WARSHAW LAW FIRM, LLC
Julie Warshaw. Lesq. (D# 027931993)
266 King George Road, Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047

jwarshaw@ warshawlawfirm.com
Attorneys for Petitioners

 

E25
F.H. AND M.H. o/b/o J.H., : OFFICE OF ADMINISTRATIVE LAW
Minor Chiid, : OAL DOCKET NO.: EDS 10706 2017

AGENCY REFERENCE NO.: 2017-26311

Petitioners

V.
CIVIL ACTION
WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT
BOARD OF EDUCATION
NOTICE OF MOTION
Respondent

 

To: — Jodi Howlett. Esq.

Cleary Giacobbe Alfieri Jacobs, LLC

955 State Route 34. Suite 200

Matawan. New Jersey 07747

PLEASE TAKE NOTICE that the undersigned. Julie Warshaw. Esq.. on behalf
of Petitioners. shall move before the Honorable Thomas Betancourt. A.L.J. for an Order
granting permission to amend their initial request for due process. pursuant to said Order.

PLEASE TAKE NOTICE that the undersigned will rely on the attached brief in
support of the motion.

A proposed form of Order is attached hereto,

Warshaw Law Firm. LLC

Attorneys for Petitioners

By: ' ~.
October 18. 2017 Jyfit-Warshaw. Esq.

Vv
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 23 of 40 PagelD: 401

WARSHAW LAW FIRM, LLC
Julie Warshaw, Esq. (ID# 027931993)
266 King Georue Road. Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047
jwarshaw@warshawlawfirm.com
Attorneys for Petitioners

 

F.H. AND M.H. o/b/o J.H., : OFFICE OF ADMINISTRATIVE LAW
Minor Child, : OAL DOCKET NO.: EDS 10706 2017
: AGENCY REFERENCE NO.: 2017- 26311
Petitioners

V

CIVIL ACTION
WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT
BOARD OF EDUCATION

ORDER

Respondent

 

To: — Jodi Howlett. Esq.

Cleary Giacobbe Alfieri Jacobs, LLC

955 State Route 34, Suite 200

Matawan. New Jersey 07747

THIS MATTER having come before the Court on a Motion to Amend filed on
behalf of Plaintiffs: and upon consideration of the moving papers and any response
thereto:

IT IS on this day of Octaber 2017,

ORDERED that Petitioners” Motion to Amend is hereby granted: and it is

FURTHER ORDERED that a copy of said Order shall be served upon counsel

within ; days from the date hereof.

Thomas Betancourt. A.L.w.
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 24 of 40 PagelD: 402

WARSHAW LAW FIRM, LLC
Julie Warshaw. sq. (ID? 027931993)
266 King Georze Road, Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047

Attorneys for Petitioners

 

F.H. AND M.H. o/b/o J.HL, : OFFICE OF ADMINISTRATIVE LAW
Minor Child, : OAL DOCKET NO.: EDS 10706 2017
; AGENCY REFERENCE NO.: 7017-26311
Petitioners : mu.
Vv.

CIVIL ACTION
WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT
BOARD OF EDUCATION

Respondent

 

BRIEF IN SUPPORT OF PETITIONERS’ MOTION TO AMEND
THEIR FIRST DUE PROCESS COMPLAINT

On the Briel:

Julie Warshaw, Esq.
Dated: October 18, 2017
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 25 of 40 PagelD: 403

TABLE GF CONTENTS
Table of Authorities 3
Backeround 4
Legal Argument 13
Conclusion 15
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 26 of 40 PagelD: 404

TABLE OF AUTHORITIES

 

 

 

CASES:

Dallas Indep. Sch. Dist. v. Woody, 865 F.3d 303. 316 (Sth Cir. 2017) 12.13
Dole v. Areo Chemical Co.. 921 F.2d 484 (3rd Cir. 1990). l4
Harter v. GAF Corp... 150 F.R.D. 502 (D.N.F. 1993). I4
In re Bristol Myers Squibb Sec. Litig.. 228 FLR.D, 221 (D.N.J. 2005). I4
In re Complaint of Five Mile Beach Electric Railway. Co... Inc. v. Delaware River 13

 

and Bay Authority, 775 A.2d 708 (N.J. Super. Ct. App. Div. 2001).

STATUTES:

20 U.S.C, §§ 1414 12
NALA.C. 1:1-6.2(a) 13
34 C.FLR. 300.111 13
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 27 of 40 PagelD: 405

BACKGROUND
l. On May 30, 2017, Petitioners hled a due process action which is currently
pending before Judge Betancourt under OAL Docket No.: EDS 10706-2017 N. Agency
Ref. No. 2017-26311.
2. Since the filing of Petitioners’ first due process action, reports from two (2)
independent evaluations conducted by Dr. Natalie Schuberth and Dr. Ellen Platt have
been received and they support Petitioners’ original request to have J.f1. classified as
Other Health Impaired and to be placed out of district.
3. Petitioners request that the district draft an JEP that reflects a classification of
Other Health Impaired and for the district to place J-H. at the Purnell School as an out of
district placement. which is where she is currently attending school.
4. J.H. has been successful at her unilateral placement at the Purnell School. If the
district will not place J.H. at the Purnell School for the 2017-2018 and 2018-2019 school
years through an IEP. Petitioners seck reimbursement for the unilateral placement of all
costs and tuition and fees including attorney's fees as well as any and all costs ta date
Petitioners have incurred as a result of having to unilaterally place JH. at the Purnell
School. The district received their 10-day unilateral placement notice at the IEP meeting
and mediation as well as through correspondence between counsel and at all times
Petitioners have acted in good faith.
5, J.H. is currently in the 11'" grade and she is suffering from school related anxiety

and school phobia and was recently discovered by Dr. Natalie Schuberth. through an
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 28 of 40 PagelD: 406

independent evaluation to also have a specifie learning disorder and deficit in processing
information.

6. She had been enrolled in a therapeutic day prozram fora few months at the
bevinning of the 2016-2017 school year, She currently attends therapeutic sessions with a
counselor at the Immediate Care Psychiatric Center (*ICPC™) in Parsippany on a regular
basis after school.

7. J.U1. attempted to return to high school in December 2016 but that was not
successful due to her schoo! related anxiety and school phobia.

8. The school district provided her with home instruction since that time and she did

very well academically.

9, J.H. had been receiving home instruction without any IEP or Section 504 Plan.
10. Petitioners sought an TEP for J. and for an out of distriet placement.

11. ICPC recommended that she attend an out of district placement but not a
therapeutic out of district placement as the school district insisted.

12. Since J.H. continues to receive therapeutic services on a regular and on-going
basis, she is not in need of a therapeutic school setting.

13. In May 2017, the school district finally proposed an TEP but it classified J.-H. as
“Emotionally Disturbed.” J.H. is not emotionally disturbed. as she does not meet the
criteria for said classification.

14. The report from ICPC indicates that her diagnosis is “Major depression recurrent.
Panic Disorder and School issues.” Nowhere was she ever diagnosed as being
emotionally disturbed. Petitioners seck an appropriate classification of "Other Health

Impaired.”

i
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 29 of 40 PagelD: 407

15. LH. meets the criteria under the Individuals with Disabilities Education Act
(“IDEA™) as a person with a disability and is entitled to special education. related
services. accommodations, and an appropriate placement under the classification of Other
Health Impaired. although the school district to date has failed to classify her
appropriately or offer her an appropriate educational placement that meets her unique
academic. social. emotional. and physical needs.

16. At the initial TEP meeting. which took place on May 16, 2017. the school district
proposed the Behavioral Supports Program (“BSP”) in the Mendham High School.

17. ‘The attorney for the district in her letter dated September 20. 2017. suddenly
referred to the BSP program as the “Being Successful Program” rather than its correct
title of “Behavioral Supports Program,” as stated in the proposed IEP. Further. in the
event that this program has been retitled, September 20, 2017 was the first time
Petitioners or their attorney ever heard of this. The Beiny Successful Program was not the
program offered at any (ime to Petitioners. Therefore. whatever the name of that program
is Now. since it was never offered to J.H.. it cannot be considered.

18. 9 The Behavioral Supports Program (“BSP”) that was offered to JH. in the
proposed IEP trom May 2017, is a behavioral program with an alleged therapeutic
component. This program is a contained classroom with multi-levels of academics being
taught at once throughout the classroom. H’ J.H. had an issue during the school day. thes
would attempt to find a counselor available if that person was in the school at that time to
assist. However. there is one psychologist assigned to more than 1300 students at the
Mendham tHich School. It is our understanding that the teachers in that program are not

trained therapists or counselors,

6
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 30 of 40 PagelD: 408

19. The BSP program does not cater to students who are on a college track in that
many college prep or Advanced Placement, or Honors classes are not offered all of the
time and if students in that program want to be on a college bound track. they have to
take classes in the larger veneral education setting and that is contrary to J.H.’s needs.
Fhe BSP program essentially is there to get students to attend school in any manner
possible and they do not typically give any homework either. In addition. specials such as
«ym class are done on the computer rather than in gym classes.

20. In addition. upon an observation of the BSP program by Petitioner and J.EL. they
determined that the students in that isolated program are not her social peers. J.H. was
uncomlortable with the students us they were not academically oriented or involved in
challenging academic subjects. The students in that program were not socially
appropriate peers for J.H.. as there were other issues that these students were dealing with
such as but not limited to issues with the criminal justice system, truancy, substance
abuse, ele.

21. J.H. succeeded academically on home instruction as she works well ina one to
one or small classroom setting. J.H. is academically oriented and does plan to attend
college after graduating high school.

22. At the May 16. 2017 IEP meeting, counsel for the Petitioners and David Leigh,
the Director of Special Services at that time. (he has since retired), had a conversation
regarding out of district placements, including the Purnell School. He explained that the
district’s reasoning for not considering a Flex school or a school with a one to one
academie setting with some socialization with other students for group activities or

specials is that J.H. needs to be in a public school setting, even though she would be ina
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 31 of 40 PagelD: 409

self-contained isolated classroom, because she needs to learn tor college to function ina
larger environment. That is nonsensical and the atmesphere at a college of her choosing
would meet her needs academically and socially.

23. Dr. Leigh also indicated that the Purnell School was not a therapeutic school so
the district would not consider it. However, there is more of a therapeutic component al
the Purnell School than there is at the BSP program offered by the district. The
counselors at Purnell are available at any time for the students and students can also make
regular appointments as well. J.H.°s advisor with a degree in special education. has a very
small cascload comprised of three (3) students. There is also a psychologist at the school
three (3) times per week. who created an individualize learning plan for J... The Purnell
School incorporates many therapeutic components in their program.

24. An out of district placement at a Flex School or a one to one learning environment
with a social component or a private school such as the Purnell School, with small classes
and an appropriate peer group, where J.H. could develop (riendships, would meet J.H."s
needs academically and socially. J.1. would continue with her therapeutic component at
ICPC where she has a trusted therapist and appropriate services.

25. = The school district has indicated that such an out of district placement would be
more restrictive than to be isolated in a classroom at the BSP program, being exposed to
inappropriate peers, and then being placed in the larger general education classes for
academies, exactly what she cannot do, because it happens to be located in the public
high school.

26, Petitioners’ counsel reached out by email on a few occasions and left messazes

for the atiorney for the district since the May 16, 2017 IEP meeting. Petitioners” counsel
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 32 of 40 PagelD: 410

attempted to toll the 15-day period of time in order for the parties to attempt to come to
some amicable resolution. Having not received any response, Petitioners had no choice
but to file for Due Process on May 30. 2017 to preserve their rights. Without consent to
hile an Amended Due Process to include all that has transpired since Petitioners” initial
due process action, Petitioners had no choice bul to file a second duc process action. As
per Judge Betancourt’s request on October 13, 2017, Petitioners are fling this motion to
amend their first due process action to include events, new information. and new
violations that have occurred since the filing of the first due process action on May 30,
2017.

27. ‘Petitioners seck an appropriate classification of “Other Health Impaired.” and an
out of district placement at the Purnell School. which is meeting J.H.°s untque academic.
social, emotional. and physical needs and for the district to provide transportation to and
from said private school placement. Said private school placement should not be a strictly
therapeutic setting as proposed by the school district as that would not meet her needs. In
the event that the district will not classify J.H. as “Other Health Impaired” and place her
at the Purnell School. Petitioners seek reimbursement for tuition, fees. costs, uniforms.
transportation, and altorney’s fees and expert fees if needed, for having to unilaterally
place J.H. at the Purnetl School duc to the district’s failure to provide her with a free and
appropriate public education in the least restrictive environment.

28. = The school district rejected placement at an out of district school such as the
Purnell School because it was not a therapeutic placement and because it was not on the
approved list. However, the Purnell School offers a full-time advisor with a cascload of

only three (3) students, a full-time counselor with a caseload of only sixty (60) students.
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 33 of 40 PagelD: 411

and a psychologist three (3) days per week. West Morris Board of Education has placed
students at the Purnell School in the past and upon information and belief. it is on the
Board of Education's approved list.

29, Petitioners asserted that the “stay put” placement was home instruction and said
home instruction should have continued to be provided by the school district until such
lime as the parties could agree to an appropriate classification and out of district
placement that met J.H.’s individual needs. The school district refused to recognize home
instruction as the stay put placement and ultimately, with the advice of J.H.°s medical
providers. it was determined that she needed a less restrictive educational placement.
30. Since the Petitioners’ first due process action was filed on May 30, 2017, the
school district approved two independent evaluations. Dr. Natalie Schuberth from
Alexander Road Associates conducted the Psychoeducational testing and issued a report
dated August 21. 2017. On July 31, 2017, August 2, 2017 and August 3, 2017, J.1. was
evaluated by Dr. Schuberth, Psy.D, BCBA-D.

31. Dr. Schuberth indicated in her independent evaluation report that JH met the
criteria for the diagnosis of Specific Learning Disorder with impairment in mathematics,
specifically with fluent calculation and she had issues with processing speed. J.H. also
met the criteria for Major Depressive Disorder. Recurrent Episode, and Generalized
Anniety Disorder.

32. Dr. Ellen Platt performed the independent psychiatric evaluation and concluded
that JH. “remains exceedingly emotionally fragile and the probability of her attending
her school is extremely low at this time. She requires an academic environment with the

capacity of a great deal of emotional awareness and intervention.” Nowhere does Dr.

10
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 34 of 40 PagelD: 412

Schuberth or Dr. Platt indicate that J.H. needed a therapeutic school environment.
Despite these independent evaluations. the school district never reconvened to discuss the

them or the cflect they might have on J.H.'s TEP.

wd
ed

In addition, a report dated August 17, 2017 from J.H."s therapist. Melissa Dolgos
at Immediate Care Children’s Psychiatrie Center (*ICCPC”) noted that, JH. in the school
district setting. “was unable to complete her academic assiznments due to the anxiety
causing her confusion and delaying her ability to function in school. While in smaller
group setlings. | have noticed that [J.H.] was able to progress in manayving her anxiety.”
Ms. Dolgos also noted, “She excels better when people around her are mature and college
bound rather than peers who have behavioral issues. Throughout my time with her, |J-H.]
has never demonstrated any negative behaviors or came to program due to behavioral
issues. She also does not respond well when others around her have behavioral issues as
it distracts her and causes her to become anxious again. She also will be continuing
treatment here at [CCPC throughout the school year and will not be in need of therapy
while in school.” Ms. Dolzos also noted, “She will need a structured but non-strict
educational environment as she functions better with more flexible schedules. [tis highly
recommended that she be placed in a school that can meet these needs in order for [J.H.]
to function academically and succeed.”

34. At the mediation on July 27, 2017, the Petitioners indicated that they wanted the
district to pay for J.H. to attend the Purnell School. Petitioners indicated that they would
likely unilaterally place their daughter out of district at the Purnell School and seek

reimbursement, if the matter could not be resolved.

11
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 35 of 40 PagelD: 413

35. Thereafter. J.1L applied to the Purnell School and was accepted. Petitioners”
counsel also sent several 10-day notices to the attorney for the school district regarding
their intent to unilaterally place the student at the Purnell School, without receiving any
response or communication from the district or from their counsel,

36. Petitioners and their counsel have at all times acted in good faith and have tried
on multiple occasions to resolve this matter with the district.

37. Petitioners recently unilaterally placed J.H. at the Purnell School and are seeking
reimbursement of costs. tuition, and transportation from the district along with
compensatory damayes and attorney's fees and costs and any and all other damazes the
Court deems fair and just.

38. On September 11. 2017, afier school had already started. the school district. sent
Petitioners an email that the district, on their own without any consultation, knowledge or
consent by the Petitioners. de-classified J. by now considering her a general education
student with a 504 Plan that was drafted in December 2016, which was not complete or
up to date. This is in direct violation of the provisions of the IDEA which provide that
notice shall be provided to the parents of a child with a disability before any evaluation
procedures, including a change in eligibility. See 20 U.S.C. §§ 1414(b)(1) through
1414(c)(5).

40. Further, the District did not reconvene to consider the independent evaluations of
Dr. Schuberth or Dr. Platt before declassifying J.H. The failure to consider the
independent evaluations denied Petitioners their right to participate in the process and
resulted in a denial of FAPE to J.H. See Dallas Indep, Sch. Dist. v. Woody. 865 F.3d

303. 316 (3th Cir. 2017).
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 36 of 40 PagelD: 414

40. In May 2017, Respondents found that JE. was entitled to receive special
education services. Despite the fact that the partics now dilfer over which particular
classification is appropriate for J.H., she is entitled to receive special education services
from the moment she is found eligible. Once a school accepts that one of its students is
eligible under the [DEA, the school must develop an IEP for that student. See Dallas
Indep. Sch. Dist., 865 [F.3d at 309, The district cannot altempt to circumvent its ongoing
responsibility to J.H. by now attempting to declassify her. The IDEA. as well as the
Child Find mandate, requires the district to identify. locate. and evaluate all children with
disabilities, revardless of the severity of their disabilities. See 34 C.FLR. 300.1 EL. This
obligation to identify all children who may need special education services exists even if
the school is not providing special education services to the child. Respondent must

provide services to JH. for the 2017-18 school year.

LEGAL ARGUMENT
THIS COURT SHOULD GRANT PETITIONERS LEAVE TO AMEND
Petitioners seek leave to amend their due process action pending before Judge Betancourt
under OAL Docket No.: EDS 10706-2017 N, Agency Ref. No. 2017-26311. Further, Petitioners
respectfully request that additionally, the motion for summary decision filed September 19, 2017
apply to the amended due process action.
Pursuant to N.JLA.C. 1:1-6.2(a). “pleadings may be freely amended. when, in the judge's

discretion, an amendment would be in the interest of efficiency, expediency and the avoidance of

C

over-lechnical pleading requirements and would not create undue prejudice.” See Inr

 

Complaint of Five Mile Beach Electric Railway. Co.. Inc.. v. Delaware River and Bay Authority.

775 A.2d 708, 712 (N.J. Super. Ct. App. Div. 2001).

13
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 37 of 40 PagelD: 415

“Prejudice” involves a serious impairment of Respondent's ability to present its case. See

Dole v. Arco Chemical Co.. 921 F. 2d 484. 486-487 (3rd Cir. 1990). It is still very early in this

 

matter and providing this opportunity for Petitioners would not in any manner prejudice

Respondent's or their ability to defend this case. A motion to amend a Complaint may be denied
properly as unduly prejudicial if it is made on the eve of trial or alter the close of discovery, Sec
Harter v. GAF Corp., 150 F.R.D. 502. 509 (D.N.J. 1993). The non-moving party has the burden
of demonstrating that unfair disadvantage or deprivation will result ifthe amendment is allowed.

See In re Bristol Myers Squibb Sec. Litig., 228 F.R.D, 221. 228 (D.N.J. 2005).

 

This Court should allow Petitioners to amend their complaint for due process because
vranting leave to do so would not result in undue prejudice to the Respondent. In fact,
Petitioners filed their first request for due process on May 30, 2017. Due to the discovery of
additional pertinent information and more violations of J.IL.’s rights took place, Petitioners seck
to amend the complaint less than five months alter it was filed. This subsequent information,
included (i) two independent evaluations supporting the classification of J-H; Gi) a report from
J.H.'s therapist, (iii) the de-classification of J.-H. without notice, consent or a meeting afler
having found her eligible for special education services, and (iv) that J.-H. applied to and was
accepted and now attends the Purnell School. All of this information will assist the Court to
better understand the issues described in the first request for due process and it will help support
Petitioners reasoning for the request for relief.

Further. the facts and issues in the proposed amended complaint stem from the same sel
of circumstances that were detailed in the first complaint. It would be efficient for this Court to
hear all these facts tovether. Moreover, the parties are still in the early stages of responding to

this Complaint and providing this opportunity for Petitioners would not in any manner prejudice

14
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 38 of 40 PagelD: 416

the Respondents or their ability to defend this case. Discovery has not been propounded on
either party. Petitioners respectfully request that their motion for leave to amend the complaint
be granted. Attached hereto as exhibit A is a copy of Petitioners proposed amended due process

complaint.

CONCLUSION
For the foregoing reasons set forth above. since the original due process action is still
only in its infancy stage. Respondent has not fled an Answer, and defendants will not be
prejudiced in any manner by Petitioners” request for leave to amend their Complaint, Petitioners
respectfully request that their motion to amend be eranted.

Respecifu ubmitted,
are % ee

By:

    

266 Kine Georee Road. C2

Warren. New Jersev 07059

Phone (973) 435-2121

Fax (973) 439-1047
jwarshaw a) warshawlawfirm.com

Dated: October 18. 2017
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 39 of 40 PagelD: 417

WARSHAW LAW FIRM, LLC
Julie Warshaw. Esq. (ID# 027931993)
266 King George Road. Suite C2
Warren. New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047
jwarshaw(@)warshawlawfirm.com
Attormeys for Petitioners

 

PH. AND M.H. o/b/o J.H., : OFFICE OF ADMINISTRATE¥EeLAM
Minor Child, : OAL DOCKET NO.: EDS 10706 2017
; AGENCY REFERENCE NO.; 2017- 26311

Petitioners

v.
CIVIL ACTION
WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT
BOARD OF EDUCATION
CERTIFICATION OF SERVICE

Respondent

 

To: — Jodi Howlett. sq.

Cleary Giacobbe Alfieri Jacobs. LLC

955 State Route 34. Suite 200

Matawan, New Jersey 07747

I. Julic Warshaw, Esq.. attorney for Petitioners. do hereby certify that on October
18. 2017. I sent by priority mail an original and two (2) copies of Petitioners’ Motion to
Amend pursuant to the N.J-A.C. 1:1-6.2(a). brie! in support of said motion, certification.
and a proposed form of Order to the Honorable Thomas Betancourt. A.L.J. and a copy to
Jodi Howlett. Esq.

I hereby certify that the foregoing statements made by me are true. | am aware
that if any of the forgoing statements made by me are willlully false. | ami subject to
punishment.

Warshaw Law Firm, LLC
Case 2:19-cv-14465-SDW-LDW Document 13-5 Filed 11/26/19 Page 40 of 40 PagelD: 418

Attorneys for Petitioners

 

Dated: October 18. 2017
